COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 VICTOR MOLINAR,                                  §           No. 08-19-00126-CR

               Appellant,                         §              Appeal from the

 v.                                               §            34th District Court

 THE STATE OF TEXAS,                              §         of El Paso County, Texas

               Appellee.                                      (TC# 20170D05754)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF JANUARY, 2021.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.